DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 103-117 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner acknowledges receipt of the Request for Continued Examination (RCE) filed on 5/7/2021.  The examiner concurs with the comments provided by Applicant; specifically, with respect to Giovannoli (US 2005/0283141) which the examiner considered to be the closest prior art to the subject matter of independent claim 103.  On page 9 of the Remarks, persuasively argues: 
                       
    PNG
    media_image1.png
    731
    696
    media_image1.png
    Greyscale

As stated above, it is important to reiterate that Giovannoli does not teach a scalpet array including a plurality of scalpets in which each scalpet is circular. Further, Giovannoli teaches away from the use of any “circular or oval-shaped incision” because of unpleasant “dog ears” that may result from a circular incision. Therefore, Giovannoli cannot anticipate or render obvious the subject matter of claim 103; specifically, the claim language disclosing “wherein each scalpet includes a cylindrical shaft including a distal end configured as a circular scalpel.”  Based on this claim language, the examiner concludes that claims 103-117 are allowable over the prior art of record.
	Conclusion
This application is in condition for allowance except for the following formal matters: 
The specification, page 1, section titled “RELATED APPLICATIONS”, needs to be updated since both of the U.S. applications cited in this section have been patented.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783